Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Polak (US 2019/0294881) in view of Papamartzivanos (US 2017/0339187) and Patel (US2018/0082172).
Polak discloses
1. A method, comprising: 
classifying, by a controller, a data set based on a plurality of classifiers (sets of classifiers Figs, 7-8) generated by inputting the data set into a supervised machine learning mechanism (Patel); (input data being fed into a plurality of sets of classifiers “In addition to training the second set of classifier(s) using real attribute sets created based on classification data generated by the first set of classifiers, i.e. the object(s) class(s) with their respective object probability score(s), the attribute(s) class(s) with their respective attribute probability score(s) and the estimated location of the object(s) in the frames”, 0049; Figs. 7-8) 
based on the classification, determining, by the controller, a portion of the classified data set comprises unseen data (unseen reads on new data but only disclosed only in the sense that new data that classifiers were not trained on new data “During training, the second set of trained classification functions is adjusted so that it may classify with a respective confidence level (probability score) object(s) and attributes detected in new (previously unseen) frames”, 0025-0026; see below for unseen data), wherein unseen data (in a broad sense unseen reads on any new data) comprises data having an attribute not seen by the data set prior to inputting the data set into the supervised machine learning mechanism (attributes/metadata pertaining to data being classified “method of identifying a behavior of objects detected in a video stream, comprising using one or more processors adapted for receiving a video stream classification functions for visually analyzing each of at least a subset of the frames to create a semantic attribute set for each object detected in each frame comprising an object probability score indicative of the object class probability,”, abstract); 
generating, by the controller, an additional rule based on the unseen data portion (“During training, the second set of trained classification functions is adjusted so that it may classify with a respective confidence level (probability score) object(s) and attributes detected in new (previously unseen) frames”, 0025); 
adding, by the controller, the additional rule to the plurality of classifiers (new rules are added to classifiers in the sense that new rules are generated by training sets of classifiers, “training classifiers using real, augmented and synthetic training samples, according to some embodiments of the present invention. An exemplary process 700 may be executed by a behavior analyzer such as the behavior analyzer 212 to train the second set of classifiers, for example, the LSTM RNN using real training samples 720, augmented training samples such as the augmented training samples 520 and/or synthetic training samples such as the synthetic training samples 620”, 0126) ; and 
classifying, by the controller, a new received piece of data based on the plurality of classifiers and the additional rule (Polak: the staged behavior recognition approach is based on machine learning classification making it highly adjustable and adaptable to new scenarios by training it accordingly. The second set of classifier(s), for example, the LSTM RNN may automatically adjust itself during training to employ the best fit for highly accurate behavior recognition and classification, 0054;
training, data, synthetic data and real world data is received by sets of classifiers, Figs. 7-8).
Polak fails to particularly call for referring to the training of classifiers as generating new rules, referring to new data as unseen data, and choosing supervised machine learning over unsupervised or other methods.

Patel teaches supervised learning is a well-known choice (“the theory presented here makes a clear prediction that for a DCN, supervised learning of task targets will lead inevitably to unsupervised learning of latent task nuisance variables”, 0148).
Papamartzivanos teaches generating new rules (“To build the optimal decision trees for a given network traffic dataset, an embodiment of the present invention utilizes evolutionary techniques. A combination of decision trees and genetic constantly updating and evolving detection rules.”, 0026) and unseen data (“Several classification algorithms have been proposed for building decision trees, including C4.5 classifier. Algorithms are used in order to create a decision tree based on training instances and then their classification ability is measured during a testing period on previously unseen data.”, 0033).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and generating new rules by training classifiers or by using decision trees allows for new unseen data that a classifier was initially not trained on to handle. Classifiers are trained on training data and any new data that is not known/training data is unseen data. Using supervised learning can allow for human labeling of data or adding new rules for classifying with human involvement.2. The method of claim 1, further comprising classifying the new piece of data as a known piece (once an object in a video stream is seen for the first time it becomes a known piece of data) of data based on the plurality of classifiers and the additional rule (generating new rules by training classifiers or by using decision trees allows for new unseen data that a classifier was unseen) frames”, 0025; “An exemplary process 800 may be executed by applying trained classifiers to estimate a behavior type of action(s) and/or interaction event(s) estimated to be conducted by one or more objects detected in a real video stream such as the video stream 220 which is new and unknown and naturally not labeled”, 0130).3. The method of claim 1, further comprising classifying the new piece of data as an unknown piece of data based on the plurality of classifiers and the additional rule (classifiers are trained and retrained to classify training data and unknown data, “An exemplary process 800 may be executed by applying trained classifiers to estimate a behavior type of action(s) and/or interaction event(s) estimated to be conducted by one or more objects detected in a real video stream such as the video stream 220 which is new and unknown and naturally not labeled”, 0130).4. The method of claim 1, further comprising generating, by the controller, the plurality of classifiers by inputting the data set into a decision tree machine learning mechanism (decision decision tree, a K-Nearest neighbors algorithm and/or any other learning algorithm trained as known in the art to create a visual classification model used to analyze newly presented frames”, 0076; 
Papamartzivanos teaches generating new rules (“To build the optimal decision trees for a given network traffic dataset, an embodiment of the present invention utilizes evolutionary techniques. A combination of decision trees and genetic algorithms are applied in a novel and inventive manner to achieve an optimal solution for generating and constantly updating and evolving detection rules.”, 0026).

5. The method of claim 1, wherein classifying the data set comprises classifying network traffic data (video data over a network such as a computer or LAN network) sets generated by applications in the network Papamartzivanos teaches generating new rules (“To build the optimal decision trees for a given network traffic dataset, an embodiment of the present invention utilizes evolutionary techniques. A combination of decision trees and genetic algorithms are applied in a novel and constantly updating and evolving detection rules.”, 0026).

6. The method of claim 1, wherein generating the additional rule comprises separating attributes of the data set into seen and unseen data subsequent to classification of the data set (video data is received in a stream/packets/frames with headers and protocol data units; the data frames comprise of video data content and attributes and identifying data, “Each of the plurality of samples comprising a group of training attribute sets associated with a label indicating a certain one of the plurality of actions expressed by the group of training attribute sets.”, 0025”; “The visual classifier(s) may further analyze the frame to identify and classify one or more attributes associated with one or more of the objects detected in the frame. The attributes may include, for example, one or more description attributes descriptive of the associated object,”, 0078).7. The method of claim 1, further comprising determining the portion of the (parts of content/video data, packets, frames, headers etc.) classified data set comprises unseen data, generating the additional rule, adding the additional rule, and classifying the new received piece of data subsequent to classifying the data set. (new rules are added to classifiers in the sense that new rules are generated by training sets of classifiers, “training classifiers using real, augmented and synthetic training samples, according to some embodiments of the present invention. An exemplary process 700 may be executed by a behavior analyzer such as the behavior analyzer 212 to train the second set of classifiers, for example, the LSTM RNN using real training samples 720, augmented training samples such as the augmented training samples 520 and/or synthetic training samples such as the synthetic training samples 620”, 0126; 
Polak fails to particularly call for referring to training the classifiers as generating new rules, 
Papamartzivanos teaches generating new rules (“To build the optimal decision trees for a given network traffic dataset, an embodiment of the present invention utilizes evolutionary techniques. A combination of decision trees and genetic algorithms are applied in a novel and inventive manner to achieve an optimal solution for generating and constantly updating and evolving detection rules.”, 0026).8. A network device comprising a processor in communication with a memory resource including instructions executable by a processor to: receive a network traffic data (Papamartzivanos) set having a plurality of attributes (receiving video frame ; classify the network traffic data set based on a plurality of classifiers generated by inputting the network traffic data set into a supervised machine learning (Patel) mechanism; 
subsequent to and based on the classification, determine a portion of the classification having unseen (only in the sense that new data that classifiers were not trained on is argued to be unseen data “During training, the second set of trained classification functions is adjusted so that it may classify with a respective confidence level (probability score) object(s) and attributes detected in new (previously unseen) frames”, 0025; see below for unseen data) network traffic data; create an additional rule for the unseen network traffic data (“During training, the second set of trained classification functions is adjusted so that it may classify with a respective confidence level (probability score) object(s) and attributes detected in new (previously unseen) frames”, 0025); generate an updated supervised machine learning mechanism using the plurality of classifiers and the additional rule; and classify a piece of network traffic data of the unseen network traffic data as unknown based on the updated supervised machine learning mechanism (Polak: the staged behavior recognition approach is based on machine learning classification making it highly adjustable and adaptable to new scenarios by training it training to employ the best fit for highly accurate behavior recognition and classification, 0054;
training, data, synthetic data and real world data is received by sets of classifiers, Figs. 7-8; “The staged behavior recognition approach comprising the visual analysis and classification followed by the semantic analysis and classification is based on machine learning classification thus making it highly adjustable and adaptable to new scenarios by training it accordingly”, 0010). 
Polak fails to particularly call for referring to training the classifiers as generating new rules, and network traffic.
Papamartzivanos teaches generating new rules and network traffic (“To build the optimal decision trees for a given network traffic dataset, an embodiment of the present invention utilizes evolutionary techniques. A combination of decision trees and genetic algorithms are applied in a novel and inventive manner to achieve an optimal solution for generating and constantly updating and evolving detection rules.”, 0026) and unseen data (“Several classification algorithms have been proposed for building decision trees, including C4.5 classifier. Algorithms are used in order to create a decision tree based on training instances and then their classification ability is unseen data.”, 033).
Patel teaches supervised learning is a well-known choice (“the theory presented here makes a clear prediction that for a DCN, supervised learning of task targets will lead inevitably to unsupervised learning of latent task nuisance variables”, 0148)

It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and generating new rules by training classifiers or by using decision trees allows for new unseen data that a classifier was initially not trained on to handle. Classifiers are trained on training data and any new data that is not known/training data is unseen data. Using supervised learning can allow for human labeling of data or adding new rules for classifying with human involvement.9. The network device of claim 8, wherein the instructions executable to determine a portion (one frame, packet, header, content data), of the classification having unseen network traffic data are further executable to determine a range of unseen values in the network traffic data set based on the classification (there are levels of detected network traffic, anomalies, malware, missing packets, corrupted frames/packets; unseen attacks”, “IDPSs can be classified into two major categories namely anomaly detection and prevention systems and misuse and prevention detection systems. Anomaly detection and prevention systems are designed to identify deviations from a normal profile behavior in order to detect malicious actions. Even though this kind of system performs better in detecting previously unseen attacks”, 0003; “Several classification algorithms have been proposed for building decision trees, including C4.5 classifier. Algorithms are used in order to create a decision tree based on training instances and then their classification ability is measured during a testing period on previously unseen data”, 0033).10. The network device of 9, further comprising instructions executable to create the additional rule (retaining, reclassifying, Figs. 7-8) based on the range of unseen values (Papamartzivanos teaches generating new rules, “To build the network traffic dataset, an embodiment of the present invention utilizes evolutionary techniques. A combination of decision trees and genetic algorithms are applied in a novel and inventive manner to achieve an optimal solution for generating and constantly updating and evolving detection rules.”, 0026).11. The network device of claim 8, wherein: the supervised machine learning mechanism is based on a trained network traffic data set; and the unseen network traffic data comprises network traffic not seen during a training phase of the trained network traffic data set (retaining, reclassifying, Figs. 7-8; classifying new never seen before video frames or network traffic, Papamartzivanos teaches generating new rules, “To build the optimal decision trees for a given network traffic dataset, an embodiment of the present invention utilizes evolutionary techniques. A combination of decision trees and genetic algorithms are applied in a novel and inventive manner to achieve an optimal solution for generating and constantly updating and evolving detection rules.”, 0026).12. The network device of claim 8, wherein: the supervised machine learning mechanism is based on a trained network traffic data set; and the instructions are further executable to provide an alert (reads on and signal that indicates the classifiers will benefit from further training, the classifiers need to be retrained, optimized; systems are constantly retrained and new rules are created as needed) to retrain the trained network traffic data set responsive to classification of a threshold number of pieces of data as unknown (Polak: the staged behavior recognition approach is based on machine learning classification making it highly adjustable and adaptable to new scenarios by training it accordingly. The second set of classifier(s), for example, the LSTM RNN may automatically adjust itself during training to employ the best fit for highly accurate behavior recognition and classification, 0054;
Papamartzivanos teaches generating new rules, “To build the optimal decision trees for a given network traffic dataset, an embodiment of the present invention utilizes evolutionary techniques. A combination of decision trees and genetic algorithms are applied in a novel and inventive manner to achieve an optimal solution for generating and constantly updating and evolving detection rules.”, 0026).13. The network device of claim 8, wherein: the supervised machine learning mechanism is based on a trained network traffic data set; and unseen network traffic data comprises network data having one of the plurality of attributes (all data inherently not seen by the trained network traffic data set during a training phase (Polak discloses training new data that did not exist at a previous time and is therefore unseen, new data that classifiers were not trained on is argued to be unseen data “During training, the second set of trained classification functions is adjusted so that it may classify with a respective confidence level (probability score) object(s) and attributes detected in new (previously unseen) frames”, 0025; see below for unseen data).14. The network device of claim 8, wherein the instructions are further executable to receive a new network traffic data (Papamartzivanos) set; classify a first portion of the new network traffic data (reads on first video frame data, network packet, video data over a LAN) set as known responsive to the first portion corresponding to one of the plurality of classifiers; and classify a second portion of the new network traffic data (reads on second video frame data, network packet, video data over a LAN) set as unknown (reads on unseen or new data) responsive to the second portion corresponding to the additional rule (new rules are constantly generated to deal with new data that was not part of the original training data Polak: learning classification making it highly adjustable and adaptable to new scenarios by training it accordingly. The second set of classifier(s), for example, the LSTM RNN may automatically adjust itself during training to employ the best fit for highly accurate behavior recognition and classification, 0054;
Papamartzivanos teaches generating new rules, “To build the optimal decision trees for a given network traffic dataset, an embodiment of the present invention utilizes evolutionary techniques. A combination of decision trees and genetic algorithms are applied in a novel and inventive manner to achieve an optimal solution for generating and constantly updating and evolving detection rules.”, 0026).15 see rejection of claim 8. A non-transitory computer-readable medium storing instructions executable by a processor to: receive a network traffic data set having a plurality of attributes (all data inherently has attributes, can be video data, network data, video data on a network, LAN internet, packet data, header data); classify the network traffic data set based on a plurality of classifiers generated by inputting the network traffic data set into a decision tree (“The visual classifier(s) of the first set of trained classifiers (OAD) may decision tree, a K-Nearest neighbors algorithm and/or any other learning algorithm trained as known in the art to create a visual classification model used to analyze newly presented frames. In particular, the visual classifier(s) employ one or more trained neural networks, for example, a CNN and/or the like”, 0076) supervised machine learning (Patel) mechanism, wherein the decision tree supervised machine learning mechanism is based on a trained network traffic data set; subsequent to the classification, separate the plurality of attributes into seen values and unseen values in the network traffic data; generate an additional rule for the unseen values; receive a new data set; classify an unseen portion of the new data set as unknown based on the additional rule; and provide an alert (reads on any signal that indicates the classifiers will benefit from further training, the classifiers need to be retrained, optimized; systems are constantly retrained and new rules are created as needed) responsive to the classification of the unseen portion to retrain the trained network traffic data set. (Polak: the staged behavior recognition approach is based on machine learning classification making it highly adjustable and adaptable to new scenarios by training it accordingly. The second set of training to employ the best fit for highly accurate behavior recognition and classification, 0054;
training, data, synthetic data and real world data is received by sets of classifiers, Figs. 7-8).
Polak fails to particularly call for referring to the training of classifiers as generating new rules, classifying unseen data, and choosing supervised machine learning.
Patel teaches supervised learning is a well-known choice (“the theory presented here makes a clear prediction that for a DCN, supervised learning of task targets will lead inevitably to unsupervised learning of latent task nuisance variables”, 0148)
Papamartzivanos teaches generating new rules (“To build the optimal decision trees for a given network traffic dataset, an embodiment of the present invention utilizes evolutionary techniques. A combination of decision trees and genetic algorithms are applied in a novel and inventive manner to achieve an optimal solution for generating and constantly updating and evolving detection rules.”, 0026) and unseen data (“Several classification algorithms have been proposed for building decision trees, including C4.5 classifier. Algorithms are used in order to create a decision tree based on training instances and then their classification ability is measured during a testing period on previously unseen data.”, 0033).
16. The medium of claim 14, wherein the instructions executable to generate the additional rule are further executable to add the additional rule to the plurality of classifiers such that the plurality of classifiers remains unchanged (does not specify in what way they remain unchanged, reads on still operational or running the same code) subsequent to the addition of the additional rule. (new rules are constantly generated to deal with new data that was not part of the original training data Polak: the staged behavior recognition approach is based on machine learning classification making it highly adjustable and adaptable to new scenarios by training it accordingly. The second set of classifier(s), for example, the LSTM RNN may automatically adjust itself during training to employ the best 
Papamartzivanos teaches generating new rules, “To build the optimal decision trees for a given network traffic dataset, an embodiment of the present invention utilizes evolutionary techniques. A combination of decision trees and genetic algorithms are applied in a novel and inventive manner to achieve an optimal solution for generating and constantly updating and evolving detection rules.”, 0026).17. The medium of claim 14, further comprising instructions executable to provide the alert responsive to a threshold amount of the new data set being classified as unknown. (reads on any signal that indicates the classifiers will benefit from further training, the classifiers need to be retrained, optimized; systems are constantly retrained and new rules are created as needed)18. The medium of claim 14, wherein the trained network traffic data set comprises network application protocol data. (“Such methods and systems may target multiple applications ranging from surveillance through video content retrieval to human-computer interfaces, 0004;
network traffic dataset, an embodiment of the present invention utilizes evolutionary techniques. A combination of decision trees and genetic algorithms are applied in a novel and inventive manner to achieve an optimal solution for generating and constantly updating and evolving detection rules.”, 0026)19. The medium of claim 14, wherein the trained network traffic data set comprises network transport protocol data (Papamartzivanos teaches generating new rules, “To build the optimal decision trees for a given network traffic dataset, an embodiment of the present invention utilizes evolutionary techniques. A combination of decision trees and genetic algorithms are applied in a novel and inventive manner to achieve an optimal solution for generating and constantly updating and evolving detection rules.”, 0026;
The examiner takes official notice that OSI layers and transmission protocols are well known and used to send data of the internet or a LAN).20. The medium of claim 14, wherein the trained network traffic data set comprises network user activity data. (Papamartzivanos teaches generating new rules, “To build the optimal decision network traffic dataset, an embodiment of the present invention utilizes evolutionary techniques. A combination of decision trees and genetic algorithms are applied in a novel and inventive manner to achieve an optimal solution for generating and constantly updating and evolving detection rules.”, 0026;
The examiner takes official notice that OSI layers and transmission protocols are well known and that clients use applications and plurality of protocols and create activity whether sending video or other packet data over the internet or a LAN).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Light (US2009/0222395) teaches multiple classifiers (“The tables containing the desired information are quickly identified using relation-specific classifiers based on supervised machine learning”, 0104).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123